DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments are moot in view of a new rejection using Kulikowski (US 5,369,244). 

Applicant argues “While these tables may broadly disclose overlapping ranges with Applicant’s claimed invention, there is not teaching or motivation in Kapoor for a person of ordinary skill in the art to exclude manganese and silicon, elements typically found in the granular core, from the granular core in combination with including these elements in the metal sheath. Applicant respectfully submits that Kapoor’s broad ranges are insufficient for one of skill in the art to achieve the unexpectedly high fracture toughness than Applicant has achieved in its claimed invention.” (Page 8, lines 9-15).
However, examiner respectfully disagrees.
Kapoor discloses the overlapping ranges of the related components.
Therefore, examiner maintains his position.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) and 35 U.S.C. 112(d) rejections are withdrawn, but new 112(b) rejections are made.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22, 32 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second “paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 22 and 32 at lines 7-8, “fracturing” is not clear which “fracturing” is meant among a tensile strength of the “fracturing”, a yield strength of the “fracturing”, a compressive strength of the “fracturing” and a compressively-yield strength of the “fracturing” all those fracturing have the same unit.
The term "approximately" in claim 1 at line 8 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 12, 21, 22-23, 25-31 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapoor (US 2006/0165552) in view of Kulikowski (US 5,369,244). 

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Kapoor discloses
A submerged arc welding (SAW) (“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), 

wherein the metal sheath comprises between 0.9% and 1.1 % manganese (1% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.29% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein the granular core comprises 

(the Ultimate tensile strength of “a mild steel sheath”; P33:3) such that the metal sheath is configured to withstand pressures (the mechanical load divided by the cross-sectional area of “a mild steel sheath”; P33:3) up to approximately
before fracturing (the fracture of “a mild steel sheath”; P33:3).

Kapoor discloses “the granular core” and “pressure” as mapped above, but is silent regarding
the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

pressures up to approximately 68,000 pounds per square inch (psi) 

However, Kapoor-another-embodiment discloses, in the technical field for “another non-limiting example of the electrode including the metal powder in the fill composition on total weight percent of the electrode” (P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-1.5% wherein 0<0.05 and the claimed range overlaps with the range in the table) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row: Silicon 0-0.9% wherein 0<0.05) by weight of the granular core.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.


	Kapoor discloses “pressures” as mapped above, but Kapoor with Kapoor-another-embodiment is silent regarding
 pressures up to approximately 68,000 pounds per square inch (psi) 

	However, Kulikowski discloses, in the same field for “Flux cored arc welding electrode” (title),
 pressures (“psi”; C1:33 wherein psi is a pressure unit meaning pounds per inch squared) up to approximately 68,000 (60K psi minimum yield strength, 72K psi minimum tensile strength; C1:33-34 [of] These two electrodes; C1:32) pounds per square inch (psi) (psi; C1:33)

	The advantage of using Kulikowski’s electrode strengths having “60K psi minimum yield strength, 72K psi minimum tensile strength” is to satisfy the required standard for the material strength of the weld-metal produced by the molten droplets from the welding electrode.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kulikowski by replacing Kapoor’s strength of a mild steel sheath with Kulikowski’s electrode strengths having “60K psi minimum yield strength, 72K psi minimum tensile strength” in order to satisfy the required standard for the material strength of the weld-bead produced by the molten droplets from the welding electrode.

Regarding claim 2, Kapoor in view of Kulikowski discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises 0.25 % silicon (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 4, Kapoor in view of Kulikowski discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.25%  (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.30% silicon (Kapoor: 0.30% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 8, Kapoor in view of Kulikowski discloses 
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises less than 0.1 %  (SFA-5.23:  0.04  from “0.04-0.14”; Table 1, row:EL12, column: C, Page 531) carbon (SFA-5.23:  C; Table 1, row:EL12, column: C, Page 531) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 12, Kapoor in view of Kulikowski discloses 
the SAW wire (Kapoor: an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1) is configured for use in conjunction with a SAW flux (Kapoor: the fill composition; P34:1) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) near a weld pool (Kapoor: the molten puddle of “submerged arc welding (SAW)”; P29:16) during SAW (Kapoor: submerged arc welding (SAW); P29:16).

Regarding claim 21, Kapoor in view of Kulikowski discloses 
the granular core (Kapoor: the fill composition; P34:1) includes at least one component (Kapoor: gas generating agents; P29:9-10) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) during (Kapoor: submerged arc welding (SAW); P29:16).


Regarding claim 22, Kapoor discloses
 A submerged arc welding (SAW) (“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), wherein the metal sheath comprises between 0.6% (0.61% from “0.05-1.9%; P15, Table, row: Manganese) and 1.8% manganese (1.75% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein the granular core comprises

and wherein the metal sheath has a fracture toughness (the Ultimate tensile strength of “a mild steel sheath”; P33:3) such that the metal sheath is configured to withstand pressures (the mechanical load divided by the cross-sectional area of “a mild steel sheath”; P33:3) up to approximately
before fracturing (the fracture of “a mild steel sheath”; P33:3).

Kapoor discloses “the granular core” as mapped above, but is silent regarding
the granular core comprises less than 0.05% manganese by weight of the granular core and less than 0.05% silicon by weight of the granular core,

pressures up to approximately 68,000 pounds per square inch (psi) 

(P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 0.05% manganese (0%; P19, Table, row: Manganese 0-15%) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.05% silicon (0%; P19, Table, row:Silicon 0-0.05%) by weight of the granular core.

and wherein the metal sheath (the metal sheath; P15:2 [in] still another one non-limiting embodiment; P15:1 [including] a mild steel sheath; P33:3) has a fracture toughness (the yield strength of “the metal sheath”; P15:2 [in] still another one non-limiting embodiment; P15:1 [including] “a mild steel sheath”; P33:3) such that only pressures greater than 68,000 psi (same chemical composition range of a mild steel sheath inherently has the claimed range of the mechanical toughness) may induce fracture.

	The advantage of using Kapoor-another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kapoor-another-embodiment by replacing Kapoor’s unspecified Mn and Si Wt percents of the fill composition with Kapoor-another-embodiment’s 0% Mn and Si in the fill composition or close to 0% within the measurement sensor error or the max content of allowable impurities in the fill composition in order to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn 

	Kapoor discloses “pressures” as mapped above, but Kapoor with Kapoor-another-embodiment is silent regarding
 pressures up to approximately 68,000 pounds per square inch (psi) 
	
	However, Kulikowski discloses, in the same field for “Flux cored arc welding electrode” (title),
 pressures (“psi”; C1:33 wherein psi is a pressure unit meaning pounds per inch squared) up to approximately 68,000 (60K psi minimum yield strength, 72K psi minimum tensile strength; C1:33-34 [of] These two electrodes; C1:32) pounds per square inch (psi) (psi; C1:33)

	The advantage of using Kulikowski’s electrode strengths having “60K psi minimum yield strength, 72K psi minimum tensile strength” is to satisfy the required standard for the material strength of the weld-metal produced by the molten droplets from the welding electrode.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kulikowski by replacing Kapoor’s strength of a mild steel sheath with Kulikowski’s electrode strengths having “60K psi minimum yield strength, 72K psi minimum tensile strength” in order to satisfy the required standard for the material strength of the weld-bead produced by the molten droplets from the welding electrode.

	Regarding claim 23, Kapoor in view of Kulikowski discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises 0.25 % silicon (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 25, Kapoor in view of Kulikowski discloses
(Kapoor: a mild steel sheath; P33:3) comprises between 0.25% (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.30% silicon (Kapoor: 0.30% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight (Kapoor: weight percent; P15:2-3)
 of the metal sheath.

Regarding claim 26, Kapoor in view of Kulikowski discloses
 the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises less than 1.8% manganese (Kapoor: 1.7% from “0.05-1.9%; P15, Table, row: Manganese) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 27, Kapoor in view of Kulikowski discloses 
the metal sheath  (Kapoor: a mild steel sheath; P33:3) comprises between 0.8% (Kapoor: 0.8% from “0.05-1.9%; P15, Table, row: Manganese) and 2% manganese (Kapoor: 1.9 % from “0.05-1.9%; P15, Table, row: Manganese) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 28, Kapoor in view of Kulikowski discloses
 the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.9% (Kapoor: 0.95% from “0.05-1.9%; P15, Table, row: Manganese) and 1.1 % manganese (Kapoor: 1% from “0.05-1.9%; P15, Table, row: Manganese) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 29, Kapoor in view of Kulikowski discloses 
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises less than 0.1 %  (Kapoor: 0.1% from “0.01-0.45%; P15, Table, row: Carbon) carbon (Kapoor: P15, Table, row: Carbon) by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.

Regarding claim 30, Kapoor in view of Kulikowski discloses 
(Kapoor: an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1) is configured for use in conjunction with a SAW flux (Kapoor: the fill composition; P34:1) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) near a weld pool (Kapoor: the molten puddle of “submerged arc welding (SAW)”; P29:16) during SAW (Kapoor: submerged arc welding (SAW); P29:16).

Regarding claim 31, Kapoor in view of Kulikowski discloses 
the granular core (Kapoor: the fill composition; P34:1) includes at least one component (Kapoor: gas generating agents; P29:9-10) that provides shielding gas (Kapoor: a shielding gas; P29:11 [and] gas shielding; P34:13) during (Kapoor: submerged arc welding (SAW); P29:16).

Regarding claim 32, Kapoor discloses
A submerged arc welding (SAW) (“submerged arc welding (SAW)”; P29:16) wire (the electrode; P29:1 [including] an electrode formed of a mild steel sheath and includes a fill composition; P33:2-4 [of] one non-limiting embodiment of an electrode; P33:1), comprising:

a metal sheath (a mild steel sheath; P33:3) surrounding a granular core (a fill composition; P33:3-4 wherein a fill composition in the preamble is the “fill composition” within the “metal sheath” in P15:2), wherein the metal sheath comprises between 0.9% (0.95% from “0.05-1.9%; P15, Table, row: Manganese)  and 1.1 % manganese (1% from “0.05-1.9%; P15, Table, row: Manganese wherein Kapoor’s range overlaps the claimed range) by weight (weight percent; P15:2-3) of the metal sheath and between 0.2% (0.21% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 0.3% silicon (0.29% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) by weight of the metal sheath, and wherein 

and wherein the metal sheath has a fracture toughness (the Ultimate tensile strength of “a mild steel sheath”; P33:3) such that the metal sheath is configured to withstand pressures (the mechanical load divided by the cross-sectional area of “a mild steel sheath”; P33:3) up to approximately
(the fracture of “a mild steel sheath”; P33:3).

Kapoor discloses the granular core as mapped above, but is silent regarding
the granular core comprises less than 1.8% manganese by weight of the granular core and less than 0.3% silicon by weight of the granular core.

pressures up to approximately 68,000 pounds per square inch (psi) 

However, Kapoor-another-embodiment discloses, in the technical field for “another non-limiting example of the electrode including the metal powder in the fill composition on total weight percent of the electrode” (P19:1-2 and 3-4 and P18:1-2 and 3-4 wherein they are two different embodiments), 

the granular core (a fill composition; P19:3-4) comprises less than 1.8% manganese (0%; P19, Table, row: Manganese 0-15%) by weight (weight percent; P19:4) of the granular core (total weight percent of the electrode; P19:4 wherein “0%” is independent of any reference unit because of being the origin) and less than 0.3% silicon (0%; P19, Table, row:Silicon 0-0.05%) by weight of the granular core.

and wherein the metal sheath (a mild steel sheath; P33:3) has a fracture toughness (the yield strength of “the metal sheath”; P15:2 [in] still another one non-limiting embodiment; P15:1 [including] “a mild steel sheath”; P33:3) such that only pressures greater than 68,000 psi (same chemical composition range of a mild steel sheath inherently has the claimed range of the mechanical toughness) may induce fracture.

	The advantage of using Kapoor- another-embodiment’s 0% Mn and 0% Si or close to 0% within the measurement sensor error or the max content of allowable impurities is to simplify the Mn and Si sources only to a single source such as from only the metal sheath instead of allowing the Mn and Si sources from both of two sources such as the sheath and the flux for the benefit of reducing the complexity of controlling of the Mn and Si contents in the weld-metal bead deposited between the two base metals of a submerged arc welding.


	Kapoor discloses “pressures” as mapped above, but Kapoor with Kapoor-another-embodiment is silent regarding
 pressures up to approximately 68,000 pounds per square inch (psi) 
	
	However, Kulikowski discloses, in the same field for “Flux cored arc welding electrode” (title),
 pressures (“psi”; C1:33 wherein psi is a pressure unit meaning pounds per inch squared) up to approximately 68,000 (60K psi minimum yield strength, 72K psi minimum tensile strength; C1:33-34 [of] These two electrodes; C1:32) pounds per square inch (psi) (psi; C1:33)

	The advantage of using Kulikowski’s electrode strengths having “60K psi minimum yield strength, 72K psi minimum tensile strength” is to satisfy the required standard for the material strength of the weld-metal produced by the molten droplets from the welding electrode.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kapoor with Kulikowski by replacing Kapoor’s strength of a mild steel sheath with Kulikowski’s electrode strengths having “60K psi minimum yield strength, 72K psi minimum tensile strength” in order to satisfy the required standard for the material strength of the weld-bead produced by the molten droplets from the welding electrode.
	
Regarding claim 33, Kapoor in view of Kulikowski discloses
the metal sheath (Kapoor: a mild steel sheath; P33:3) comprises between 0.25% (Kapoor: 0.25% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.2% and 0.3% silicon) and 3.0% (Kapoor: 0.30% from “0-0.6%”; P15, Table, row: Silicon wherein Kapoor’s range overlaps the claimed range between 0.25% and 0.3% silicon) silicon  by weight (Kapoor: weight percent; P15:2-3) of the metal sheath.


Claims 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kapoor (US 2006/0165552) in view of Kulikowski (US 5,369,244) as applied to claims 1, 22 and 32 above, and further in view of Narayanan (US 2007/0012673). 

Regarding claim 36, Kapoor in view of Kulikowski discloses
the granular core (Kapoor: a fill composition; P33:3-4) further comprises

	Kapoor discloses “the granular core” as mapped above, but Kapoor in view of Kulikowski is silent regarding
the granular core further comprises barium and lithium

	However, Narayanan discloses, in the analogous field for “Barium and lithium ratio for flux cored electrode” (title),
the granular core (the core material (by weight); P14:2) further comprises barium (barium fluoride, as the barium source; P14:1) and lithium (lithium fluoride, as the lithium source; P15:1)

	The advantage of using Narayanan’s core material having barium source and the lithium source is not only to control the melting range and the fluidity of the slag and weld puddle (Para.4, line 5-6), but also to reduce the melting point with increasing levels of lithium fluoride (Para.4, lines 10-11).



Regarding claim 37, Kapoor in view of Kulikowski and Narayanan discloses
the granular core (Narayanan: the core material (by weight); P14:2) further comprises barium (Narayanan: barium fluoride, as the barium source; P14:1) and lithium (Narayanan: lithium fluoride, as the lithium source; P15:1).

Regarding claim 38, Kapoor in view of Kulikowski and Narayanan discloses
the granular core (Narayanan: the core material (by weight); P14:2) further comprises barium (Narayanan: barium fluoride, as the barium source; P14:1) and lithium (Narayanan: lithium fluoride, as the lithium source; P15:1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kojima (US 9211613), Chai (US-5225661).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761